frome ee mn mmm te ae cae nares Panevan

|
UNITED STATES DISTRICT COURT »
SOUTHERN DISTRICT OF NEW YORK oo
f

Se

 

1
i
4
DEC 8 2019 . |

Edgar Bronfen,

Plaintiff, 19-CV-7865 (AJN)

_~y— ORDER
Santander Bank, N.A.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Per the Court’s orders of September 27, 2019 and November 26, 2019, the parties were to
file a Joint Letter and proposed Case Management Plan on or before December 13, 2019. Dkt.
Nos. 10, 17. As of this date, the Court is not in receipt of the Joint Letter. Accordingly, the
parties shall file their Joint Letter on or before December 19, 2019 at 5 p.m.

SO ORDERED.

Dated: December S , 2019
New York, New York

 

oF hed S States District Judge

 
